—Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated October 29, 2001 (People v Ortiz, 287 AD2d 744 [2001]), affirming a judgment of the Supreme Court, Queens County, rendered February 26, 1996.
*543Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Ritter, J.P., Santucci, Feuerstein and Adams, JJ., concur.